On Remand from the Supreme Court of Florida

PER CURIAM.
In State v. Richardson, 915 So.2d 86 (Fla.2005), the supreme court quashed this court’s decision in Richardson v. State, 884 *330So.2d 950 (Fla. 4th DCA 2003), and remanded the ease for consideration of any remaining issues. We must now affirm the summary denial of all of appellant’s postconviction claims. This court reviewed all of appellant’s claims in the original proceeding and only inadvertently failed to state in our prior opinion that the claims not discussed in the opinion were reviewed and affirmed.
STEVENSON, C.J., SHAHOOD and HAZOURI, JJ., concur.